
	
		I
		111th CONGRESS
		1st Session
		H. R. 661
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2009
			Mr. Barton of Texas
			 (for himself, Mr. Stearns,
			 Mr. Upton,
			 Mr. Terry,
			 Mr. Walden,
			 Mr. Blunt,
			 Mr. Radanovich,
			 Mr. Gingrey of Georgia,
			 Mr. Shimkus,
			 Mr. Whitfield, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide additional coupons for the digital-to-analog
		  converter box program and to expedite delivery of coupons under such
		  program.
	
	
		1.FindingsThe Congress finds the following:
			(1)After significant
			 work educating the people of the United States about the February 17, 2009,
			 digital television transition, efforts to delay the transition will confuse
			 people, leaving them less, rather than more, prepared. Delay will—
				(A)not move a single
			 consumer off of the waiting list for analog-to-digital converter box
			 coupons;
				(B)require an
			 additional appropriation of $650 million in the American Recovery and
			 Reinvestment Act of 2009;
				(C)jeopardize the availability of the spectrum
			 that the transition clears for police, firefighters, and emergency personnel
			 (spectrum that public safety officials stated 5 years to the day before
			 September 11, 2001, they needed), and jeopardize that spectrum despite the
			 support in the 2004 report of the 9/11 Commission for legislation setting an
			 even earlier firm date; and
				(D)jeopardize the
			 availability of the spectrum that the transition clears for advanced wireless
			 services, perhaps our Nation’s best and quickest way to improve broadband
			 deployment, stimulating the economy and creating job growth.
				(2)The program
			 sending households up to 2 coupons, each worth $40, to use for the purchase of
			 analog-to-digital converter boxes is not out of funds. Only approximately half
			 of the $1.5 billion in the coupon program has been spent on redeemed coupons;
			 the other half remains in circulation, which is why there is a waiting list.
			 Under current law, the coupons expire 90 days after issuance if not redeemed.
			 Approximately 300,000 coupons expire every week, and the recouped funding is
			 used to send more coupons.
			(3)In a January 14,
			 2009, letter, the Commerce Department said that the National Telecommunications
			 and Information Administration could immediately resume sending coupons even
			 before existing ones expire if Congress authorized another $250 million for the
			 program. The Treasury of the United States might even recoup those funds
			 because of unredeemed coupons that expire at the end of the program.
			(4)Industry has spent
			 more than $1 billion successfully educating consumers about the transition and
			 the February 17, 2009, transition date. According to Nielsen, as of the end of
			 November 2008, approximately 93 percent of television households already had
			 one or more televisions ready for the transition because the televisions had a
			 digital tuner, were connected to cable or satellite service, or were connected
			 to a converter box. Approximately 83 percent of television households had all
			 their televisions ready.
			(5)Only households
			 that rely exclusively on over-the-air antennas to receive television service
			 and that do not have a digital television or a converter box are at risk of
			 losing all television service. According to Nielsen, there are approximately
			 14.3 million exclusively over-the-air households. The National
			 Telecommunications and Information Administration reports that it has already
			 sent coupons to approximately 13.5 million households that identify themselves
			 as relying exclusively on over-the-air antennas. Thus, only 800,000 exclusively
			 over-the-air households have not yet received a coupon. Approximately 600,000
			 of those households are on the waiting list to receive a coupon. Authorizing an
			 additional $250 million for the coupon program should help those households
			 receive coupons before the transition date.
			(6)Based on these
			 figures, only 200,000 households could lose all service if such households do
			 not take action. Such households represent less than 2 percent of exclusively
			 over-the-air households, and less than two-tenths of one percent of all
			 television households. Such a small number of households with the potential to
			 lose service is not reason enough to delay the transition. Government and
			 industry can help households get coupons and converter boxes if such households
			 want them, but a small group will always be unprepared no matter what the
			 government and industry do. In addition, households can always get a converter
			 box without a coupon, either before or after the transition. The converter
			 boxes only cost $40 to $80. Such households have additional options, as well,
			 by which they can receive television service.
			2.Additional
			 coupons
			(a)AmendmentSection 3005 of the Digital Television
			 Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 23) is
			 amended—
				(1)in subsection (b),
			 by striking $1,500,000,000 and inserting
			 $1,750,000,000; and
				(2)in subsection (c)(3)—
					(A)in subparagraph (A)(i), by striking
			 by substituting ‘$160,000,000’ and inserting by
			 substituting ‘$170,000,000’; and
					(B)by striking
			 by substituting $1,500,000,000 each place it
			 appears in subparagraphs (A)(ii) and (B) and inserting by substituting
			 $1,750,000,000.
					(b)Conforming
			 AmendmentSection
			 309(j)(8)(E)(iii) of the Communications Act of 1934 (47 U.S.C.
			 309(j)(8)(E)(iii)) is amended by striking $7,363,000,000 and
			 inserting $7,113,000,000.
			3.Expediting
			 deliveryNot later than 7 days
			 after the date of enactment of this Act, the Assistant Secretary for
			 Communications and Information of the Department of Commerce shall expedite the
			 distribution of coupons issued under section 3005 of the Digital Television
			 Transition and Public Safety Act of 2005 by directing that such coupons shall
			 be delivered via pre-sorted first class mail service until February 17, 2009.
			 The Assistant Secretary shall continue to direct that such coupons be delivered
			 by such service subsequent to such date if the Assistant Secretary determines
			 that doing so will significantly improve coupon redemption rates without
			 jeopardizing the availability of administrative funds.
		4.Extension of
			 auction authoritySection
			 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended
			 by striking 2011 and inserting 2012.
		
